NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 14, 2019*
                               Decided January 15, 2019

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL S. KANNE, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 18-1773

MONTRELL HOLMES,                               Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of Illinois.

      v.                                       No. 15-cv-667-SCW

VIPIN SHAH, et al.,                            Stephen C. Williams,
      Defendants-Appellees.                    Magistrate Judge.




                                      ORDER

      Montrell Holmes sued three medical professionals at Pinckneyville Correctional
Center for violating the Eighth Amendment through their deliberate indifference to his
shoulder pain. A magistrate judge, presiding by consent, entered summary judgment



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-1773                                                                        Page 2

for the defendants. The judge correctly reasoned that the undisputed evidence showed
that the defendants had treated Holmes adequately, so we affirm the judgment.

       We construe all facts and reasonable inferences in favor of Holmes, see Daugherty
v. Page, 906 F.3d 606, 609 (7th Cir. 2018). During a game of basketball in July 2014,
Holmes was hit in the shoulder. He asserts that a nurse told him to take pain relievers
and that if the pain did not stop after eight weeks, he should go to the health care unit.
His shoulder still bothered him three months later, so he went to that unit. He told
Lauren Barron, the nurse on duty, that he had been taking pain relievers that he had
purchased from the commissary and other inmates. He had no record of the drug types
or dosage from his self-medication, but said that the drugs were ineffective. Barron
examined Holmes and saw no signs of discomfort or abnormalities. Because he had not
yet been seen three times for his shoulder pain, she followed prison protocol and
declined Holmes’s request to see a doctor. She prescribed Tylenol and told Holmes to
return if his symptoms did not improve. Unhappy with this result, Holmes filed a
grievance and wrote to Shelly Shipley, the Director of Nursing, for more care for his
shoulder pain. He received no response from Shipley, and his grievance was denied
because he was already receiving treatment.

       Over the next six weeks, Holmes returned to the health unit to complain about
his shoulder. In October, a nurse examined him and detected no loss of function, but
switched Holmes to Motrin and suggested that he stop exercising to allow his shoulder
time to heal. Another nurse saw him two weeks later. She too noted no obvious signs of
discomfort, but decided that, because he had now been seen three times for the same
complaint, he should see the physician, Dr. Vipin Shah. Later that week, Dr. Shah
ordered an x-ray, prescribed naproxen for pain, and instructed Holmes to follow up in
two weeks. The x-rays revealed no fracture, abnormality, or joint separation. Despite
Dr. Shah’s advice to see him again, Holmes did not request a follow-up appointment.
Instead, he complained at least two more times to Shipley that he was still in pain and
had not been told the results of the x-ray. Shipley again did not respond.

        Dissatisfied with Dr. Shah and Shipley, Holmes filed another grievance. He
complained that he had not been given more pain medication for his shoulder, that he
had not learned the results of the x-ray, and that Shipley had not responded to his
letters. Shipley told Holmes’s grievance counselor that Holmes was scheduled for the
next available opening in the health care unit where he would receive a follow-up
review of his shoulder pain and his x-ray results. Before this occurred, however,
No. 18-1773                                                                        Page 3

Holmes was transferred to Illinois River Correctional Center, where he received
treatment that satisfied him.

        Upset with his treatment at Pinckneyville, Holmes unsuccessfully sought
administrative relief and then filed this suit under 42 U.S.C. § 1983 against his medical
providers for allegedly violating the Eighth Amendment. The defendants moved for
summary judgment, which the magistrate judge entered. First, the judge ruled that no
rational jury could find that Nurse Barron’s initial treatment of Holmes’s shoulder pain
with pain killers showed deliberate indifference. The judge next ruled that because
Dr. Shah saw Holmes once, prescribed naproxen, and ordered an x-ray and a follow-up
visit, a jury could not find that he was deliberately indifferent. Finally, the judge
decided, a jury could not find that Shipley violated the Eighth Amendment by not
responding to Holmes’s letters, because each time Holmes wrote her, he was already
receiving adequate treatment.

       On appeal, Holmes first discusses Barron, the nurse. He argues that, because he
told Barron at their first meeting that he had been using pain relievers for over eight
weeks and they were ineffective, her refusal to refer him immediately to a doctor
violated the Eighth Amendment. Healthcare staff at a prison violate the Eighth
Amendment if they intentionally disregard a known, objectively serious medical
condition that poses an excessive risk to a prisoner’s health. Farmer v. Brennan, 511 U.S.
825, 837 (1994); Estelle v. Gamble, 429 U.S. 97, 106–07 (1976); Gonzalez v. Feinerman, 663
F.3d 311, 313 (7th Cir. 2011). But Barron did not disregard such a risk. She examined
Holmes, noted no visible signs of injury, and knew that medical personnel had not seen
him three times for complaints about his shoulder injury. Following the prison’s
protocol requiring three attempts to resolve pain before a doctor’s referral (a protocol
that Holmes does not challenge), she reasonably prescribed him Tylenol and told him to
return if his issues persisted. Although Holmes told Barron that the pain relievers he
had used from the commissary and other inmates had been ineffective, he had no
record of his self-medication for her to see. Therefore, a jury could not rationally find
that Barron’s proposed course of conservative treatment was such “a substantial
departure from accepted professional judgment … as to demonstrate that [she] did not
base the decision on such a judgment.” Duckworth v. Ahmad, 532 F.3d 675, 682 (7th Cir.
2008) (quoting Estate of Cole by Pardue v. Fromm, 94 F.3d 254, 261–62 (7th Cir. 1996)).

       Holmes next argues that Dr. Shah was deliberately indifferent to his medical
needs. He contends that his complaints to Dr. Shah about his pain necessitated an MRI
instead of an x-ray to diagnose him properly. But having not submitted to the district
No. 18-1773                                                                          Page 4

court any evidence that an MRI was essential to assess his complaints, Holmes is not
entitled to a trial over his preferred diagnostic tool. See Harper v. Santos, 847 F.3d 923,
927 (7th Cir. 2017). No evidence refutes that Dr. Shah adequately treated Holmes by
prescribing pain medication, ordering an x-ray to rule out the possibility of a fractured
shoulder (as it did), and instructing Holmes to follow up if pain persisted (which
Holmes failed to do). See Petties v. Carter, 836 F.3d 722, 729 (7th Cir. 2016) (en banc).
Thus, summary judgment in favor of Dr. Shah was proper.

       Last, Holmes argues that Shipley was deliberately indifferent to his injury
because she ignored his letters and thereby refused to help him obtain other medical
treatment. But each time Holmes wrote Shipley a letter, he was (as we have explained)
already receiving constitutionally adequate treatment. While Holmes may have wanted
more treatment than pain killers and an x-ray, his mere disagreement with the course of
adequate treatment is not enough to create a triable claim of deliberate indifference, see
Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010); Harper, 847 F.3d at 927. Because
Shipley’s failure to respond to Holmes’s letters did not reflect deliberate indifference to
his medical needs, summary judgment in her favor was correct.

                                                                                AFFIRMED